Mr. Justice Lawrence delivered the opinion of the Court: In this case, the answer of the garnishee was not excepted to for insufficiency, or in any way controverted, and he was properly discharged. It states all the facts of which he would probably be cognizant, which were, simply, that he had given the defendant in the attachment a nóte; had last seen it in his possession before the garnishee process was served; had been told by him he had sold it before the service, and it had been since presented to him for payment by one Hoage, who claimed to own it. He could not be required to prove the validity of the assignment or to swear to it, as it was not a fact within his knowledge, or with which he had any concern. He was required to state whether he owed the defendant in the attachment. He stated the facts within his knowledge O from which the presumption would be, he did not owe him. If the transfer of the note was not in good faith, it was for the plaintiff to show that fact by proper proof. The plaintiff could have made up an issue upon this question if he had desired, and the garnishee could have notified the holder to appear and defend his title. Judgment affirmed.